DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/06/21 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jianke Kang on 7/27/21.

The application has been amended as follows: 

1.	(Currently Amended) A vehicle comprising:
a display configured to display an object guiding inertial driving; 
an accelerator pedal configured to apply a reaction force; and
a controller configured to:
display the object guiding inertial driving at a guiding time point; and
control the accelerator pedal to apply the reaction force, when guiding the inertial driving, to induce the inertial driving,
wherein the object is at least one of an image or a text that characterizes inertial driving, 
wherein the controller is configured to gradually reduce the reaction force applied to the accelerator pedal after the vehicle is decelerated to a predetermined speed, [[and]]
wherein the controller is configured to control an increase rate of the reaction force to be increased within a predetermined upper limit as a distance between the vehicle and a speed limit point becomes shorter and control a decrease rate of the reaction force to be decreased within a predetermined lower limit as the distance between the vehicle and the speed limit point becomes longer, and
wherein the speed limit point is a road point at which the vehicle's speed is to be decelerated.



3.	(Previously Presented) The vehicle according to claim 1, wherein the controller is configured to increase the reaction force of the accelerator pedal until the reaction force reaches a predetermined reference value when deceleration of the vehicle is required to the predetermined speed within a predetermined distance.

4.	(Previously Presented) The vehicle according to claim 1, wherein the controller is configured to control the reaction force of the accelerator pedal so that the reaction force applied to the accelerator pedal during the inertial driving of the vehicle maintains a predetermined reference value. 

5.	(Previously Presented) The vehicle according to claim 1, wherein the controller is configured to gradually reduce the reaction force applied to the accelerator pedal when the inertial driving of the vehicle is terminated.

6.	(Cancelled) 

7.	(Previously Presented) The vehicle according to claim 1, wherein the controller is configured to determine to perform the guidance on the inertial driving of the vehicle when it is determined that deceleration of the vehicle is required based on a running route and road information.

8.	(Currently Amended) A method for controlling a vehicle comprising:
determining whether guidance for inertial driving of the vehicle is required;
displaying an object guiding the inertial driving on a display at a guiding time point when the guidance for the inertial driving of the vehicle is required; 
applying a reaction force to an accelerator pedal to induce the inertial driving; and
gradually reducing the reaction force applied to the accelerator pedal after the vehicle is decelerated to a predetermined speed,
wherein the object is at least one of an image or a text that characterizes inertial driving,
wherein the applying of the reaction force to the accelerator pedal to induce the inertial driving comprises:
controlling an increase rate of the reaction force to be increased within a predetermined upper limit as a distance between the vehicle and a speed limit point becomes shorter, and
controlling a decrease rate of the reaction force to be decreased within a predetermined lower limit as the distance between the vehicle and the speed limit point becomes longer, and
wherein the speed limit point is a road point at which the vehicle's speed is to be decelerated.

9.	(Previously Presented) The method according to claim 8, wherein the displaying of the object guiding the inertial driving on the display at the guiding time point comprises:
displaying the object on the display when deceleration of the vehicle is required to the predetermined speed within a predetermined distance.

10.	(Previously Presented) The method according to claim 8, wherein the applying of the reaction force to the accelerator pedal to induce the inertial driving comprises:
increasing the reaction force of the accelerator pedal until the reaction force reaches a predetermined reference value when deceleration of the vehicle is required to the predetermined speed within a predetermined distance.

11.	(Previously Presented) The method according to claim 8, wherein the applying of reaction force to the accelerator pedal to induce the inertial driving comprises:
controlling the reaction force of the accelerator pedal so that the reaction force applied to the accelerator pedal during the inertial driving of the vehicle maintains a predetermined reference value. 

12.	(Previously Presented) The method according to claim 8, wherein the applying of reaction force to the accelerator pedal to induce the inertial driving comprises:
gradually reducing the reaction force applied to the accelerator pedal when the inertial driving of the vehicle is terminated.

13.	(Cancelled) 

14.	(Previously Presented) The method according to claim 8, wherein the determining of whether guidance for the inertial driving of the vehicle is required comprises:
determining to perform the guidance on the inertial driving of the vehicle when it is determined that deceleration of the vehicle is required based on a running route and road information.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to explicitly disclose, teach, or suggest, wherein the controller is configured to control an increase rate of the reaction force to be increased within a predetermined upper limit as a distance between the vehicle and a speed limit point becomes shorter and control a decrease rate of the reaction force to be decreased within a predetermined lower limit as the distance between the vehicle and the speed limit point becomes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669